Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Annual Report on Form 10-K ofJBI Inc. for the Year endedDecember 31, 2010, I, John Bordynuik, Chief Executive Officer ofJBI Inc. hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Annual Report on Form 10-K for theyear ended December 31, 2010, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in suchAnnual Report on Form 10-K for theYearended December 31, 2010, fairly presents, in all material respects, the financial condition and results of operations ofJBI Inc. Date: April 20, 2011 By: /s/ John Bordynuik John Bordynuik President, CEO, Director
